         Case 1:19-cv-03112-NRB Document 14 Filed 05/07/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    86 Chambers Street
                                                    New York, New York 10007

                                                    May 7, 2019

BY ECF AND HAND DELIVERY
The Honorable Naomi Reice Buchwald
United States District Judge
United States Courthouse
500 Pearl Street, Courtroom 21A
New York, NY 10007

               Re:    Am. Soc’y for the Prevention of Cruelty to Animals v. The Animal and Plant
                      Health Inspection Serv., and the U.S. Dep’t of Agriculture,
                      No. 19 Civ. 03112 (NRB)

Dear Judge Buchwald:

        This Office represents defendants the Animal and Plant Health Inspection Service and the
United States Department of Agriculture (collectively, the “Government”) in the above-referenced
case brought by the American Society for the Prevention of Cruelty to Animals (“Plaintiff”),
pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I write respectfully
pursuant to Part I.E of the Court’s Individual Practices to request a two-week extension of the
Government’s time to respond to the complaint in this matter, from May 10 to May 24, 2019.
Plaintiff consents to this request.

       On April 8, 2019, Plaintiff filed the complaint in this action. See Dkt. No. 1. This Office
received a copy of the summons and the complaint on April 10, 2019. See Dkt. No. 8.

       Pursuant to 5 U.S.C. § 552(a)(4)(C), the Government’s response to the FOIA claims
alleged in the complaint is currently due on May 10, 2019. We make this request because the
undersigned was out of the office on vacation from April 15 until April 22, 2019, and because the
complaint is eighty pages long such that preparing a response will be time consuming. This is the
Government’s first request for an extension, and, as noted, Plaintiff consents to this request.
           Case 1:19-cv-03112-NRB Document 14 Filed 05/07/19 Page 2 of 2

Page 2

         I thank the Court for its consideration of this request.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York

                                             By: s/ Natasha W. Teleanu
                                                 NATASHA W. TELEANU
                                                 Assistant United States Attorney
                                                 86 Chambers St., 3rd Floor
                                                 New York, New York 10007
                                                 (212) 637-2528

cc:      All counsel of record (via ECF)
